Citation Nr: 1125455	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to April 2007

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2009, the Board remanded these matters to the RO to schedule a VA examination.  The RO scheduled the Veteran for a VA examination in March 2010 and April 2010; however, the Veteran failed to show at both examinations.  Thereafter, the RO continued the denial of each claim (as reflected in the March 2011 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that another remand is necessary for further development prior to adjudicating the claims on appeal.  

The Board previously remanded the claims to provide the Veteran with a VA examination and etiology opinion.  The Board observed that a July 2007 VA examination revealed that on physical evaluation and X-rays that the Veteran's back, bilateral knees and left ankle were clinically normal.  However, the Veteran reported pain in his back, bilateral knees and left ankle during physical exercise.  In addition, the examiner documented a popping of the superior/lateral aspect of the bilateral knees without tenderness.  The evidence shows that the Veteran injured his left ankle and complained of bilateral knee pain and back pain during military service.  The Veteran contends that he has had pain in his back, bilateral knees and left ankle since military service.  The Board observes that the Veteran is competent to report symptoms of pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Ordinarily, service connection will not be granted for pain alone.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  However, in this case, the evidence of record to include credible lay statements suggests that the back pain, bilateral knee pain and left ankle pain may be related an underlying condition or residuals of an injury or disability that occurred during military service.  The Board noted that the examiner failed to provide a nexus opinion on the issue of whether it is at least as likely as not that the Veteran's back, bilateral knees and left ankle pain are related to any injury or event during military service.    

As noted in the Introduction, the RO scheduled the Veteran for two VA examinations in March 2010 and April 2010; however, the Veteran failed to appear at both examinations.  (In connection with the initial scheduling, it was reported that he had "a new job.")  In April 2011, the Veteran's representative requested that the Board remand the appeal to make another attempt to schedule and conduct a VA examination as there is evidence of in-service treatment for the claimed disorders.  

This request doubtlessly pushes at the outer limits of the duty to assist.  Nevertheless, the requested action is not utterly without justification.   The Veteran is reminded that the duty to assist is not open-ended.   
 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran with a VA examination from an appropriate specialist to determine the identity and etiology of any back, bilateral knee and left ankle disorders that may be present.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All necessary and appropriate tests should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion on whether any back, bilateral knee and left ankle disorders to include pain reported by the Veteran on examination is at least as likely than not (i.e., a 50 percent or greater probability) related to any injury, disease or incident during military service.  The examiner should provide a complete rationale for all conclusions reached based on the evidence of record and the application of medical principles.  

2. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a low back disorder, a right knee disorder, a left knee disorder and a left ankle disorder based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


